70 N.Y.2d 763 (1987)
The People of the State of New York ex rel. Russell Neufeld, on Behalf of Roberto Garcia, Appellant,
v.
Jacqueline McMickens, as Commissioner of the Department of Correction of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued September 2, 1987.
Decided October 8, 1987.
Russell Neufeld and Caesar D. Cirigliano for appellant.
John J. Santucci, District Attorney (Kenneth Appelbaum and Jeanette Lifschitz of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order reversed, without costs, and the judgment of Supreme Court, Queens County, reinstated for the reasons stated in the dissenting opinion by the late Justice David T. Gibbons at the Appellate Division (117 AD2d 243, 247-252).